Citation Nr: 0727268	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a head scar.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic disability 
manifested by head pain.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic acquired 
psychiatric disorder to include a psychotic disorder.  

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a right optic nerve disorder 
to include an enlarged optic nerve.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1970 to July 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which, in 
pertinent part, denied compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a head scar; a chronic 
disability manifested by head pain; a chronic acquired 
psychiatric disorder to include a psychotic disorder; and a 
right optic nerve disorder to include an enlarged optic 
nerve.  In July 2004, the veteran was afforded a hearing 
before a Veterans Law Judge sitting at the RO.  In September 
2004, the Board remanded the veteran's claims to the RO for 
additional action.   

In June 2007, the veteran was informed that the Veterans Law 
Judge who had conducted his July 2004 hearing was no longer 
employed by the Board and he therefore had the right to an 
additional hearing before a different Veterans Law Judge.  In 
July 2007, the veteran informed the Board that he did not 
want an additional hearing before a Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his June 2007 Informal Brief of Appellant in Appealed 
Case, the accredited representative advances that the 
veteran's claims should be again remanded to the RO as the 
Board's Remand instructions have not been completed.  In its 
September 2004 Remand instructions, the Board directed that:

The RO should contact the VA Medical 
Center and the VA Regional Counsel and 
request all available documents 
pertaining to the tort claim reportedly 
filed by the veteran, to include any 
investigation report or medical opinion 
which was prepared regarding the issue of 
whether the care provided to the veteran 
fell below the appropriate standard of 
care.  Efforts to obtain such records 
should continue unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If there is no 
record of the veteran having filed a tort 
claim, this should be documented in 
writing by the Regional Counsel's office.

In April 2005, the VA Regional Counsel responded that: the 
veteran did file an administrative tort claim against the 
VAMC; the claim "was denied administratively by the VA;" it 
was dismissed before trial by the Louisville, Kentucky, 
Federal District Court; and the Regional Counsel's office had 
no investigative reports or medical opinions as the claim was 
filed 20 years ago.  In response to the Regional Office's 
April 2005 written statement, the VAMC was subsequently 
requested to forward all documentation pertaining to the 
veteran's federal tort claim.  If no such documentation could 
be located, the VAMC was requested to provide a written 
statement to that effect.  In January 2006, the Regional 
Counsel was requested to clarify whether the documentation 
associated with the veteran's federal tort claim had been 
retired to a federal document repository or destroyed.  In 
October 2005, the VAMC forwarded copies of VA clinical 
documentation previously of record.  No other subsequent 
responses from either the VAMC or the Regional Counsel are of 
record.  

While acknowledging that the RO attempted to fulfill the 
Board's Remand instructions, it appears that documentation 
associated with the veteran's federal tort claim may still 
exist.  Both the Regional Counsel and the VAMC failed to 
respond to requests for specifics as to its existence.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA as to the 
veteran's claim of entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2006) must be fully met.  

2.  Then contact the VAMC and request 
that a search be made for documentation 
pertaining to the veteran's federal tort 
claim and the VA's administrative denial 
thereof.  All resulting documentation, 
not already of record, should be forward 
for incorporation into the claims files.  
If no relevant documentation is located, 
a written statement to that effect should 
be prepared for incorporation into the 
record.  
3.  Then contact the VA Regional 
Counsel's office and request that it 
clarify whether documentation pertaining 
to the veteran's federal tort claim and 
the VA's administrative denial thereof 
had been retired to a federal document 
repository or destroyed.  If a specific 
federal document depository is 
identified, such facility should be 
contacted and requested to conduct a 
search for documentation pertaining to 
the veteran's federal tort claim and the 
VA's administrative denial thereof.  All 
resulting documentation, not already of 
record, should be forward for 
incorporation into the claims files.  If 
no relevant documentation is located, a 
written statement to that effect should 
be prepared for incorporation into the 
record.  

4. Then readjudicate the veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for a head scar; a chronic 
disability manifested by head pain; a 
chronic acquired psychiatric disorder to 
include a psychotic disorder; and a right 
optic nerve disorder to include an 
enlarged optic nerve.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

